El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Dr. José Maldonado, Yauco Primary Care y la Asocia-ción de Servicios Médico-Hospitalarios de Yauco nos solici-tan que revisemos una sentencia del Tribunal Superior, Sala de Ponce, que concluyó que la muerte de la menor Michelle Flores Romero fue causada por la negligencia con-*724cúrrente de sus padres y el médico codemandado. Los pe-ticionarios sostienen que ellos no incurrieron en negligen-cia ni en impericia profesional al atender y tratar a la menor en la sala de emergencia del Hospital Tito Mattei de Yauco (en adelante el Hospital). Evaluado el recurso a la luz de la prueba presentada en el foro de instancia, confir-mamos el dictamen recurrido en cuanto a que el Dr. José Maldonado y el Hospital incurrieron en impericia médica al no “practicarle [a la menor] un examen más amplio y ofrecerle un tratamiento más adecuado y eficaz, aten-diendo mayormente el aspecto de la deshidratación que la paciente demostraba”. Sentencia, pág. 4.
I
La exposición narrativa de la prueba revela con claridad la odisea que sufrió la familia Flores Romero y que culminó en la trágica muerte de su hija de cinco (5) años de edad, Michelle Flores Romero. Ésta establece que el 16 de diciembre de 1984 Michelle y Jason Flores Romero, hijos de los demandantes Alberto Flores Ramírez y Dorka Romero Cruz, amanecieron muy enfermos. Aunque ambos se des-pertaron con fiebre, Michelle se levantó particularmente decaída y con vómitos. Preocupado por la condición de am-bos, su padre los llevó al Centro de Salud de Guánica. Allí les tomaron la temperatura a los niños y al comprobar que la de Michelle era extremadamente alta la refirieron al Hospital.
Una vez llegaron a la sala de emergencia del Hospital, tuvieron que esperar alrededor de dos (2) horas para ser atendidos por personal médico. A pesar de que la niña vo-mitó en varias ocasiones mientras aguardaba en la sala de espera, el personal paramédico no accedió a las peticiones de Flores para que atendieran pronto a Michelle.
Según declaró el padre en el juicio, él le había informado al doctor Maldonado —antes de que éste procediera a exa-*725minar a su hija— que “ella había amanecido con fiebre, devolviendo y deca[í]da”. E.N.P., pág. 10. Además, “le in-dicó ... que la [niña] estaba demasiado deca[í]da” (id., pág. 11), a lo que el médico respondió que “ello se debía a la fiebre. ... que le diera ... los medicamentos, que descansara, que al otro día iba a amanecer bien”. Id. Acto seguido, el doctor Maldonado le recetó antibióticos y la dio de alta sin instruir al padre sobre la atención y el cuidado que debía observar en la casa.
Una vez llegaron a su hogar, los padres de la niña le suministraron la primera dosis del antibiótico y la acostaron. La menor descansó toda la tarde pero su condi-ción no mejoró. Según el padre, ella intentó vomitar varias veces pero no pudo hacerlo. Finalmente, tanto los padres como los niños se acostaron a dormir.
Como a las 2:00 a.m., al escuchar unos sonidos raros provenientes de la habitación de los niños, la señora Romero se levantó y encontró a Michelle quejándose y respi-rando con mucha dificultad. En vista de los problemas que aquejaban a la menor, el padre acudió, con la niña en sus hombros, a la residencia de un vecino para que éste le fa-cilitara un carro para llevarla al Hospital. En esos instan-tes “la niña se vomitó encima de él, devolviendo un líquido color brown”. E.N.R, pág. 12. El padre narró que la niña no respondió por el camino y al llegar al Hospital una doctora que la atendió le indicó que Michelle había fallecido.
Por su parte, el perito de los demandantes, Dr. Juan E. Santiago, declaró que del expediente médico se desprendía con claridad que Michelle había llegado al Hospital, prove-niente del Centro de Salud de Guánica, “agudamente en-ferma, con fiebre alta (39.5 grados) y vómitos” (E.N.P., pág. 1) y que no fue hasta dos (2) horas más tarde cuando la menor fue atendida, examinada y, cinco (5) minutos des-púes, dada de alta.
El perito médico indicó, además, que en la sala de emer-gencia la enfermera de turno anotó que Michelle tenía los *726labios resecos y la temperatura alta. Señaló que esto era una indicación de que la niña se estaba deshidratando y "que con un cuadro de vómitos y temperatura alta, la mi-sión era eliminar los vómitos, bajar la fiebre y buscar la causa”. E.N.P., pág. 6. Sin embargo, explicó que del expe-diente del Hospital no se desprendía que le hubiesen to-mado los signos vitales ni que se le hubiera hecho un exa-men de sangre para determinar su contaje y el nivel de electrolitos que indicara la situación de las sales en la san-gre, lo cual resulta necesario “pues un paciente con fiebre y vómitos pierde las sales y [ello] puede conllevar la p[é]rdida ... de la tonalidad muscular”. Id., pág. 3.
Según el perito, una vez el doctor Maldonado diagnos-ticó que la niña tenía “tonsilitis aguda, con [fiebre] alta y [síntomas de] deshidratación, [lo que procedía era] poner[le] ... suero y antibiótico intravenoso o intramuscular, pues por la vía oral vom[itaba]”. E.N.P., pág. 4. Sin embargo, no se le suministró antibiótico intravenoso y se la dio de alta únicamente con instrucciones de que comprara un antibiótico oral. De acuerdo con el perito, el antibiótico oral recetado no era el indicado porque éste irrita el estó-mago y produce vómitos.
Este también se sorprendió de que la niña fuera dada de alta a los cinco (5) minutos de ser atendida y que anotaran en el expediente médico que la niña estaba estable. Señaló que los medicamentos suministrados para contrarrestar los vómitos y reducir la fiebre tardan aproximadamente quince (15) minutos en dar resultado y que por lo menos debieron esperar ese tiempo para verificar si Michelle res-pondía a los medicamentos y mejoraba.
A la luz del informe del patólogo, el perito concluyó que la niña había muerto de una broncoaspiración. Explicó que “la broncoaspiración se da en personas débiles, ya [sea] por [tratarse de una] enfermedad en progreso, por haber con-vulsado o por desórdenes electrolíticos”. E.N.P., pág. 5. Se-ñaló, además, que esto sucede cuando el paciente está muy *727débil y deshidratado y “el líquido estomacal no se expulsa totalmente afuera y se va por los bronquios y ... causa as-fixia por aspiración”. Id., pág. 4. En este caso, la menor “estaba débil por no atenderse a tiempo, no recibir el me-dicamento adecuado y no corregirle la deshidratación [y] ... siguió empeorando hasta que murió por la aspiración de uno de sus vómitos”.
Finalmente, el perito testificó que el hecho de que el líquido que vomitó antes de su muerte fuera color marrón “era indicio de sangramiento por las paredes gástricas, cosa que ocurre cuando el paciente está severamente en-fermo debido a los vómitos cont[i]nuos, a toxicidad y al ‘stress’ nuevo del paciente”. E.N.P., pág. 4.
Por su parte, el Dr. José Maldonado, quien atendió a Michelle Flores en la Sala de Emergencia del Hospital, de-claró que le examinó los oídos, la nariz, la garganta y los ojos. En el examen encontró sus amígdalas engrandecidas y enrojecidas y notó que Michelle tenía la temperatura alta. E.N.P., pág. 17. Basándose en estos exámenes y en la información ofrecida por los padres de que la niña había estado vomitando, diagnosticó una tonsilitis. Ante este cuadro clínico agudo le administró aspirina en supositorios para bajarle la fiebre y “Tigán” para el control de los vómitos. Además, le recetó ampicilina por la vía oral, que debía tomarse en su hogar cada seis (6) horas junto con “Tylenol”. íd., págs. 17-19.
El doctor Maldonado señaló que aunque tenía antibióti-cos para inyectarla de forma intravenosa, no entendió que era necesario hospitalizarla ni suministrarle ese medicamento. Más aún, “[a]l preguntarle] si la práctica correcta [era] esperar y observar los efectos de la medicina en el paciente, contestó que no esta[ba] establecido en nin-gún texto que por una condición como la de la niña [hubiera] que admitirla o retenerla en un hospital”. E.N.P., pág. 19. Tampoco creyó necesario requerirle prueba de san-gre ni de orina ni un examen de electrolitos. El doctor sos-*728tuvo que del expediente no surgía que Michelle tuviera problemas de deshidratación. Expuso que “no necesaria-mente [constituía] un caso de deshidratación uno de labios resecos unido a un historial de vómitos”. Id., pág. 20. Fi-nalmente, el doctor Maldonado declaró que las únicas ins-trucciones que le impartió al padre “fue que no se preocu-para, que comenzara con los antibióticos y que siguiera con esas medicinas”. Id., pág. 20.
Por la parte demandada también testificó el Dr. Silvio Vélez Estrada, quien declaró que el tratamiento brindado a la paciente fue adecuado y que la sintomatología de la niña era compatible con el diagnóstico de tonsilitis aguda. Ade-más, expuso que los medicamentos ordenados eran los in-dicados para la enfermedad y cumplían con las exigencias de la Medicina. Informó que “un paciente de 6 años de edad, con vómitos, fiebre, labios secos y tonsilitis aguda [podía] tener deshidratación leve[; que] el tratamiento con-siste en eliminar la causa por la cual se ha deshidratado e hidratar al paciente, de manera que la ingestión del lí-quido sea mayor que la pérdida que tenga[, y que] el tra-tamiento puede ser ambulatorio, más inclinado a lo oral, fuera del hospital.” E.N.P., pág. 22.
En el contrainterrogatorio, el doctor Vélez Estrada ad-mitió que al dar de alta a la niña, las instrucciones al padre fueron insuficientes. Señaló que él hubiese instruido al padre de que si persistía la fiebre o los vómitos o si cam-biaba el cuadro clínico debía comunicarse con el Hospital. No obstante, indicó que aunque se cometió un error en las instrucciones, éste había sido de juicio y no se había incu-rrido en negligencia. E.N.P., pág. 25.
Recibida toda la prueba documental y testifical, el Tribunal Superior concluyó que el doctor Maldonado incurrió en negligencia “al atender y tratar a la niñita Michelle Flores Romero en la forma en que lo hizo conforme a la prueba creída por el Tribunal”. Sentencia, pág. 4. Sostuvo que ante el cuadro crítico de la niña, el médico debió ha-*729berle dedicado más tiempo que los meros minutos que le prestó para así “poder ampliar el historial de[l] caso, prac-ticarle un examen más amplio y ofrecerle un tratamiento más adecuado y eficaz, atendiendo mayormente el pro-blema de deshidratación que la paciente demostraba”. Id.
El foro de instancia concluyó que “en lugar de [dar] de alta [a la paciente], debió retenérsele] en la sala de emer-gencia para observar su condición y su reacción a los me-dicamentos administrados y para someterla también a un tratamiento de hidrataeión”. Sentencia, pág. 4. Además, señaló que un paciente en las condiciones de la niña, con un historial de vómitos recurrentes, no iba a tolerar los antibióticos por la vía oral, “por lo que era de rigor ordenar su administración por la vía intravenosa e intramuscular.” íd.
Por otro lado, el tribunal a quo determinó que el doctor Maldonado debió haber instruido y orientado al padre de la menor sobre las reacciones posibles a los distintos medica-mentos y con instrucciones específicas de devolverla al Hospital en caso de que no respondiera al tratamiento. Por último, concluyó que los padres fueron también negligen-tes cuando no regresaron al Hospital ante la recurrencia de “las arqueadas de la niña” y al dejarla sola mientras dormía.
Dadas estas circunstancias, el Tribunal Superior deter-minó que la muerte de la niña se había debido tanto a la negligencia del doctor Maldonado como a la de los padres, y procedió a estimar en un sesenta por ciento (60%) la del médico y un cuarenta por ciento (40%) la de sus progenitores. Por lo tanto, condenó a la parte demandada a pagar solidariamente la suma de sesenta mil dólares ($60,000) por concepto de daños y peijuicios, novecientos dólares ($900) por concepto de los gastos especiales y dos mil dólares ($2,000) en honorarios de abogado.
De esta sentencia, los demandados recurrieron ante nos y han señalado que el Tribunal Superior cometió un error *730manifiesto al aquilatar de forma arbitraria la prueba presentada. Oportunamente expedimos el recurso y orde-namos la preparación de una exposición narrativa de la prueba.
II
Entre los servicios más importantes que proveen los hospitales en nuestra comunidad se encuentran las fa-cilidades para atender las emergencias médicas. Véase S.M. Lewis, Emergency Medical Malpractice, Nueva York, Ed. Willey & Sons, 1987, sec. 1.1, págs. 1-2. Estos servicios de emergencia médica se distinguen precisamente porque consisten en los primeros auxilios que deben ofrecerse, en un breve período de tiempo, a una persona que tema que su vida o estado de salud está en peligro. Véase B.J. Fica-rra, The Emergency Room and the Law, 12 Cal. W.L. Rev. 223, 239 (1976). Al ofrecer el servicio, se supone que el personal médico determine primero si el paciente tiene una emergencia médica y, de concluir que sí, suministre el tratamiento que sea necesario para estabilizar su estado de salud y lo prepare para referirlo para un cuidado adicio-nal en otro lugar.
It is a time-dependent process of initial recognition of an emergency situation and the stabilization, evaluation, treatment and disposition of the patient. The application of resuscitative techniques and other interventions is necessary to stabilize the patient in preparation for further care and continues until patient disposition is complete. The physician must evaluate priorities, select among myriad choices and initiate intervention that may involve many body systems at the same time that he is faced with competing patient needs, time constraints and limited diagnostic information.
Intervention usually occurs in the absence of an established patient-physician relationship and often the patient and family are in a state of anxiety and impatience. Because of these patient care challenges, the emergency physician must possess skills in clinical judgement, team leadership and stress/crisis management. 1 Goldsmith’s Medical Malpractice: Guide to Me*731dical Issues, Guide to Malpractice Issues Sec. 3.03[4], pág. 3-11 (1995).
Por la importancia' de estos servicios, tanto el Congreso de Estados Unidos como las asambleas legislativas de muchos estados han aprobado leyes que reglamentan las facilidades de emergencia y les imponen el deber de proveer los primeros auxilios a personas gravemente enfermas o seriamente heridas. Véase M.A. Mancini y A.T. Gale, Emergency Care and the Law, Maryland, Ed. Aspen Co., 1981, págs. 49-52. En Puerto Rico, recientemente se aprobó la Ley Núm. 35 de 28 de junio de 1994 (24 L.P.R.A. see. 3111 et seq.), la cual dispone que los hospitales tienen que suministrar el tratamiento necesario a todos los pacientes que acudan a sus facilidades con una emergencia médica. Esta ley requiere que se haga “una evaluación médica adecuada a fines de determinar si existe una condición de emergencia médica”. Art. 2 de la Ley Núm. 35, supra, 24 L.P.R.A. see. 3112. Si se concluye que hay una emergencia médica o un parto en progreso, el hospital deberá proveerle al paciente “el tratamiento necesario para estabilizar dicha condición, o asistirle en el parto, según sea el caso, o proveerle para que sea trasladado a otra institución médica ... para prestarle el tratamiento adecuado” —Art. 2, supra— independientemente de su capacidad de pago. Dicha ley está basada en la ley federal conocida como “Anti-Dumping Act”, Public L. No. 99-272, Title IX, Sec. 912(b), 100 Stat. 164 (1985).
Aunque la Ley Núm. 35, supra, no había sido aprobada cuando ocurrieron los hechos que originan la acción de autos, el estatuto federal estaba en vigor y aplicaba a Puerto Rico. Para esa fecha también aplicaba el Reglamento del Secretario de Salud Núm. 56, que requería como condición para el otorgamiento de un certificado de necesidad y conveniencia que toda facilidad hospitalaria estableciera un servicio de sala de emergencia “que cubra las necesidades de la población”. (Énfasis suplido.) Reglamento *732del Departamento de Salud para la Operación y Funciona-miento de las Facilidades de Salud en Puerto Rico de 11 de junio de 1985, Cap. X, pág. 60.
Por otro lado, ya para entonces, este Tribunal se había expresado en torno a este asunto al requerir que en las salas de emergencia se ofreciera un tratamiento que —a la luz de los modernos medios de comunicación y enseñanza, y conforme con el estado de conocimiento de la ciencia y la práctica prevaleciente de la Medicina— satisfaga las exigencias reconocidas generalmente por la profesión.(1) Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 729 (1984).
Nuestros estándares en torno al tratamiento que debe requerirse en las salas de emergencia son muy similares a los que han sido adoptados en Estados Unidos. Allí se ha dispuesto que:
The liability of the hospital or emergency department physician is determined by reference to the standards of other health care providers in the same locality, in similar localities, or on a national basis. The modern trend is to compare the conduct of the doctor or hospital with the standard of care aplicable to doctors or hospitals nationally. Lewis, op. cit., sec. 2.9, pág. 35.
La doctrina mayoritaria en Estados Unidos, según reco-nocida por la legislación federal y estatal y por las normas de las entidades acreditadoras, ha sido clara al imponerle a los hospitales y a los médicos el deber de ofrecer el tra-tamiento necesario para estabilizar al paciente lo más po-sible antes de transferirlo a otro lugar o darlo de alta. Tam-*733bién les ha requerido coordinar la transferencia del paciente a otra área del mismo hospital o, a falta de las facilidades necesarias, a otra institución que pueda pres-tarle el tratamiento adecuado hasta que se recupere.
Según dicha doctrina, no es hasta que se estabilice la condición de emergencia médica del paciente, y resulte razonable concluir que éste no requiere tratamiento adicional, que éste puede ser dado de alta de la sala de emergencia. Cuando esto ocurre se le debe proveer instrucciones claras sobre las atenciones que debe recibir en su hogar y las circunstancias que se requieren para que regrese a la sala de emergencia para algún tratamiento adicional.
A patient should only be discharged when it is medically warranted and can be done safely ... Follow-up instructions must be clear and unambiguous and should include instructions for return to the emergency department for treatment if that is indicated. Lewis, op. cit., sec. 2.30, pág. 78.
Al amparo de esta normativa, el incumplimiento con estos estándares de cuidado ha sido razón suficiente para imponerle responsabilidad a aquellos hospitales y médicos que negligentemente hayan dado de alta a un paciente o lo hayan transferido indebidamente a otra facilidad. Véase Mancini y Gale, op. cit., pág. 138.
Examinada la normativa aplicable a los casos de impe-ricia médica que ocurren en las salas de emergencia, ana-licemos la controversia ante nuestra consideración.
H-I 1-H
En el caso de autos, la parte demandante cumplió con su obligación de presentar prueba que demostrara que el tratamiento brindado por el doctor Maldonado fue negligente. Coincidimos con el perito de la parte deman-dante en que ante el hecho de que, según el expediente *734médico, la niña fue llevada a la sala de emergencia “agu-damente enferma, con fiebre alta (39.5 grados[C]) y vómi-tos” (E.N.P., pág. 1), era necesario que se le hiciera un exa-men de sangre para determinar su contaje y el nivel de electrolitos. Si tomamos en consideración la edad de Michelle y la facilidad con que un niño se deshidrata, es real-mente sorprendente que el personal médico en la sala de emergencia del Hospital ignorara por completo la posibili-dad de que la niña se estuviera deshidratando. Todo el que haya tenido niños o haya estado en contacto con ellos sabe que éstos, por su tamaño y por su volumen de líquido, se pueden deshidratar en pocos minutos. El historial de vómi-tos de Michelle en combinación con los labios secos y la fiebre alta que tenía requerían que el personal médico que la atendió le hiciera los exámenes pertinentes para deter-minar si, en efecto, se estaba deshidratando y para averi-guar la magnitud de la infección.
Coincidimos también con la prueba pericial de la parte demandante en cuanto a que una vez se le diagnosticó tonsilitis aguda con síntomas de fiebre alta y posible deshidratación procedía ponerle suero y antibióticos de forma intravenosa para evitar que los vomitara. La práctica prevaleciente en la Medicina así lo requiere. Además, cualquier persona razonable sabe que cuando uno ha per-dido mucho líquido se puede deshidratar y que para recuperarse hay que suplir dichos líquidos. Esto de ordinario se hace mediante la administración cuidadosa de suero intravenoso con un seguimiento a través de monitores. Véase Lewis, op. cit., pág. 337.
Además, contrario a las normas de cuidado mínimo pre-valecientes en las salas de emergencia, en el caso de autos el doctor Maldonado dio de alta a la menor sin ni siquiera advertirle a los padres que tenían que darle líquidos para hidratarla y sin apercibirles de los síntomas a los que te-nían que estar pendientes para evitar una complicación. El propio perito de la parte demandada aceptó que las ins-*735trucciones que se le brindaron al padre eran claramente insuficientes. En su testimonio, dicho perito señaló que él hubiese instruido al padre sobre las complicaciones que po-dían afectar la recuperación de la niña y que tenía que llevarla al Hospital si persistía la fiebre o los vómitos.
Por otro lado, el informe del patólogo reveló que Michelle murió por una “broncoaspiración de contenido gástrico”. El perito de los demandantes testificó que esto ocurre cuando un paciente se debilita por una infección acompa-ñada con vómitos. Explicó que “la broncoaspiración se da en personas débiles, ya sea por su enfermedad en progreso, por haber convulsado o por desórdenes electrolíticos”. E.N.P., pág. 5. Cuando esto ocurre, el paciente se debilita tanto que no puede expulsar todo el líquido que tiene en el estómago y éste se va a los bronquios, causando una asfixia por aspiración.
Del análisis anterior se desprende con claridad que el tratamiento utilizado para controlar los vómitos y la aspi-ración del líquido gástrico, en combinación con las instruc-ciones tan deficientes que se le brindaron a los padres en el manejo de la enfermedad en el hogar, fueron en gran parte responsables por la muerte de Michelle.
Los padres, por su parte, también fueron responsables. Ante la enfermedad de su hija y su continuo debilitamiento después de salir del Hospital, debieron haber regresado antes a la sala de emergencia. Ellos, sin embargo, han aceptado el grado de responsabilidad por la muerte de su hija que impuso el dictamen recurrido.
Por lo tanto, corresponde al Hospital y al doctor Maído-nado aceptar su responsabilidad por esta desgracia. Si con-sideramos el extraordinario desarrollo de la Medicina en Puerto Rico en las últimas décadas, la muerte de esta niña hubiera podido evitarse si ellos hubiesen ofrecido el trata-miento que requería la emergencia médica de Michelle. Procede confirmar el dictamen recurrido.

Se dictará la sentencia correspondiente.

*736El Juez Asociado Señor Negrón García emitió una opi-nión de conformidad. El Juez Presidente Señor Andréu García emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Alonso Alonso. El Juez Asociado Señor Rebollo López emitió una opinión disidente.
Opinión de conformidad del
Juez Asociado Señor Negrón García.
Ante el trasfondo fáctico que revela este drama, suscri-bimos la decisión para confirmar la imposición de respon-sabilidad legal al Dr. José Maldonado Vázquez et al. Ex-pongamos suscintamente los hechos.
I
El 16 de diciembre de 1984, aproximadamente a las 9:30 a.m., la menor de cinco (5) años Michelle Flores Romero fue llevada por su padre Alberto Flores Ramírez al Centro de Salud del Municipio de Guánica con síntomas de fiebre (38.5 grados centígrados) y vómitos. De allí fue referida al Hospital de Area de Yauco, Dr. Tito Mattei (en adelante Hospital). Mientras esperaba atención médica en la Sala de Emergencia de esa institución, Michelle vomitó varias veces más, tenía los labios resecos y la temperatura le su-bió a 39.5 grados centígrados. Después de una (1) hora de haber llegado al Hospital, fue atendida por el médico de guardia, doctor Maldonado Vázquez, quien, tras un somero examen que no duró más de cinco (5) minutos, diagnosticó tonsilitis aguda (amigdalitis). Nadie le tomó los signos vi-tales de respiración, presión sanguínea o pulso. El doctor Maldonado Vázquez ordenó, y se le administró, Tigán para los vómitos y un supositorio de aspirina. La dio de alta con *737instrucciones a su padre de adquirir y administrarle oral-mente el antibiótico Omnipen y el analgésico Tylenol para la fiebre.
Una vez en su hogar, la niña experimentó continua-mente intenciones de vomitar, arrojó secreciones y su tem-peratura corporal fue inestable. A eso de las 2:00 a.m. del día siguiente empeoró: respiraba irregularmente, tenía sus manos frías y piernas cianóticas. Mientras su padre la le-vantaba de la cama, vomitó un líquido color marrón. Des-afortunadamente falleció durante el trayecto hacia el Hospital. Como causa del deceso se determinó que Michelle se asfixió porque vomitó y aspiró a las vías respiratorias su contenido gástrico.
Subsiguientemente sus padres demandaron al doctor Maldonado Vázquez, a Yauco Primary Care Group y otras entidades. Previa vista evidenciaría, el Tribunal Superior, Sala de Ponce (Hon. Tomás Torres Marrero, Juez), con-cluyó que el doctor Maldonado Vázquez incurrió en negli-gencia al no practicarle a Michelle un examen completo y retenerla hospitalizada, al omitir ordenar la administra-ción de los medicamentos vía intravenosa (en vez de oral) y al dejar de instruir a su padre sobre qué hacer si ella no respondía a ese tratamiento.
Además, el ilustrado foro de instancia determinó que los padres de Michelle también fueron negligentes al no darle una mejor vigilancia y seguimiento, especialmente mien-tras ella dormía. En virtud de esos pronunciamientos, es-timó la responsabilidad de los codemandados doctor Maldonado Vázquez et al. en sesenta por ciento (60%); además, le imputó el remanente a los padres de Michelle. A base de los daños estimados, el doctor Maldonado Vázquez et al. deberán satisfacer la suma total de sesenta mil novecien-tos dólares ($60,900), intereses, más dos mil dólares ($2,000) de honorarios de abogado. A su solicitud, revisamos.

*738
II

Tonsilitis aguda es una enfermedad infecciosa ocasio-nada por la invasión de estreptococos hemolíticos que afecta principalmente las amígdalas y la faringe. La con-centración de la infección en esta área relativamente pe-queña es una inflamación localmente severa, de marcadas reacciones. Es la causa principal de enfermedades respira-torias serias en los niños; grupo de edad en el cual se refleja una gran incidencia de esta afección. No es raro que la fiebre pase de los cuarenta (40) grados centígrados y, con frecuencia, se presenten complicaciones.
En este tipo de situación, procede la administración de antibióticos, acompañado de descanso y una dieta blanda con abundancia de líquidos. Si se evitan las complicacio-nes, la infección eventualmente desaparece cuatro (4) o cinco (5) días después. 4 Attorney's Textbook of Medicine Sec. 10B.31 (3ra ed. 1988); 3 Cantor, Traumatic Medicine and Surgery for the Attorney, pág. 243 et seq. (1960).
En este caso, con apoyo en la prueba, el foro de instancia fundó su determinación de negligencia en la falta de aten-ción adecuada del doctor Maldonado Vázquez. Concluyó que Michelle mostraba claramente un alto grado de deshi-dratación, el cual justificaba una atención más agresiva y prolongada y, por ende, el referido galeno debió mantenerla en el Hospital para observación y medicación intravenosa.
i — i
No podemos, pues, hacernos eco del alegato de los de-mandados Maldonado Vázquez et al. de que no quedó esta-blecido el grado de deshidratación que la infortunada niña tenía; no existió necesidad de mantenerla bajo observación continua, y no hubo prueba de que ella expulsara los me-dicamentos orales al vomitar.
La sintomatología que Michelle mostraba revela un cua-*739dro claro de deshidratación —múltiples vómitos previos y los labios resecos— que en la buena práctica de la Medi-cina requería la aplicación rápida de suero intravenoso, que hubiese evitado su total deshidratación y permitido la administración del antibiótico por esa vía, sin causarle la grave irritación estomacal que le provocó más vómitos, aún cuando se le aplicó Tigán. Es de conocimiento elemental que una criatura de corta edad que padece de vómitos in-controlables corre el grave e inmediato riesgo de deshidratarse. La inadecuacidad del tratamiento incre-mentó esos vómitos, la expulsión del antibiótico y la aspi-ración eventual del jugo gástrico que le provocó la asfixia. Ciertamente las probabilidades de supervivencia de la pe-queña Michelle habrían sido mayores de haber permane-cido adecuadamente atendida en el Hospital.
Aun bajo la más amplia latitud de discreción profesio-nal, no podemos situar esta actuación negligente como eximente.

 Debemos recordar que, de ordinario, un error de juicio honesto y razonable en el diagnóstico y tratamiento del paciente exime de responsabilidad profesional cuando las autoridades médicas no estén de acuerdo sobre cuál es el remedio reque-rido para curar la enfermedad. Como en todo caso de impericia médica, se presume que se ejercitó un cuidado razonable en el tratamiento; le corresponde al deman-dante establecer, mediante prueba pericial, que la actuación del demandado no cum-ple con las normas profesionales. Véanse: Rodríguez Crespo v. Hernández, 121 D.P.R. 639 (1988); Medina Santiago v. Vélez, 120 D.P.R. 380, 386 (1988); Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295 (1988); Ríos Ruiz v. Mark, 119 D.P.R. 816, 820 (1987); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 729 (1984).